     Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 1 of 10 PageID# 56




                       IN THE UNITED STATES DISTRICT COURT FOR
                               EASTERN DISTRICT OF VIRGINIA                                            B-'
                                      Alexandria Division
                                                                                         2 I 201/
 UNITED STATES OF AMERICA,

                  V.                                      Case No.: l:17-mj-341

 NALETH VONGSENGCHANH,
     a/k/a "Aleth Terada"                                 UNDERSEAL
     a/k/a "Naleth Dongsenchanh"

 and


 OksanaVOVK,

           Defendants.



                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


         I, Brett Gentrup, a Special Agent with the United States Department of Homeland

Security (DHS) - Homeland Security Investigations - (hereinafter known as the affiant) being

duly sworn, depose and state as follows:

                                        INTRODUCTION


1.        I am an "investigative or law enforcement officer ofthe United States" within the meaning

of Section 2510(7) of Title 18, United States Code, that is, an officer of the United States who is

empowered by law to conduct investigations of and to make arrests for offenses enumerated in

Section 2516 ofTitle 18, United States Code. In this regard, I am also designated with the authority

to conduct investigations of Title 21 of the United States Code.

2.        I am a duly sworn Special Agent (SA) of Homeland Security Investigations (HSI) - a

directorate of Immigration and Customs Enforcement (ICE) - empowered under the authority of

Title 19, United States Code, Section 1589a, and have been so employed by HSI, and its

predecessor, the United States Customs Service, since September2001. I am a graduate of the

                                                  1
     Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 2 of 10 PageID# 57




Federal LawEnforcement Training Center, and I havereceived specialized training in narcotics

and smuggling investigations. I have conducted transnational investigations with the goal of
infiltrating cross-border criminal enterprises, including organizations engaged innarcotics
distribution and smuggling. I have participated in the application for and execution of arrest and

search warrants in the investigation of smuggling related offenses resulting in the prosecution

and conviction of individuals and the seizure of contraband. United States currency and other

evidence of criminal activity.

3.      I am currently assigned to the HSIWashington, D.C. metropolitan area's High Intensity

Drug Trafficking Area initiative (HIDTA). The HIDTA investigates drug and money laundering
organizations thatimpact the Washington, D.C. metropolitan region. Inthe course ofmy

training and experience, I have become familiar with the methods and techniques associated with

the distributionof narcotics, the laundering of drug proceeds, the organizationof drug and other

criminal conspiracies, and themethods used by criminal organizations to conceal illicit proceeds.

4.      I have also discussed with experiencedlaw enforcementofficers, as well as cooperating

individuals, the methods and practices usedby persons involved in smuggling drugs and money

laundering. Thus, I amfamiliar with themethods and tactics routinely used by drug smugglers

and money laUnderers to thwart lawenforcement investigations and continue their illegal

enterprises. Based onmy training and experience, I am familiar with methods used for money

laundering, andthe variety of means to effect the commissions of such crimes, which include the

use of multiple bank accountsto secure and transfer funds.

5.       Since this affidavit is intended to show merely that there is sufficient probable cause for

therequested, I have not set forth each and every fact learned during the course of this

investigation. I make this affidavit based, in part, on mypersonal knowledge and observations
     Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 3 of 10 PageID# 58




derived from my participation in this investigation, information provided by other agents and law

enforcementofficers, reports and data provided by other officers which I have read and

reviewed, cooperative witnesses, grandjury subpoenaed bank records, and, in part upon

information and beUef Throughout this affidavit any characterizations of evidence your affiant

makes concerning this investigation are based upon my trainingand experience in this and other

narcotics investigations, and conversations with other experienced officers and agents or other

law enforcement officials.

6.      This affidavit contains only those facts which are necessary to establish probable cause to

support the issuance of a criminal complaint against NALETH VONGSENGCHANH, also

known as Aleth Terada, also known as Naleth Dongsenchanh, (hereinafter '^TERADA") and

OKSANAVOVK (hereinafter"VOVK") for violations of Titie 21, United States Code, Sections

841(a)(1) and 846, conspiracy to distribute 500 grams or more of a mixture and substance

containing a detectable amount of cocaine.

                                     BACKGROUND


7.      Your affiant is currently participating in an investigation of a drug trafficking

organizationthat is known to illegally smuggle large amounts of cocaine from the Houston,

Texas area for redistribution within the Washington, D.C. region. This organization is frirther

known to launder illegal drug proceeds through, among other things, cash or money transfers.

The investigationwas initiated in or around January 2016 and is now part of an Organized Crime

and Drug EnforcementTask Force (OCDETF) investigation. Several suspected or known drug

traffickers of this organizationhave been identified, including two cooperatingco-conspirators,

hereinafter referred to as CC-1 and CC-2.
      Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 4 of 10 PageID# 59



8.       Based on information and evidence gathered in furtherance of the investigation, the

investigation estabhshes that TERADA and VOVK were actively involved in narcotics

trafficking and money laundering activities in the Eastern District of Virginia and elsewhere.

9.       TERADA, a citizen of the United States, is believed to be the primary person who

obtained kilogram amounts of cocaine in the Houston, Texas region and supplied the narcotics to

CC-1, CC-2, and others, so that the cocaine could be redistributed for profit in the Washington,

D.C, area, including the Eastern District of Virginia, and so that money (or money transfers)

could be sent to him in Houston, Texas as payment for his participation and coordination of a

large-scale drug trafficking conspiracy.

10.      VOVK, a citizen of Russia, is the owner of STYLISH TRAVELER, LLC whose accounts

were used to launder drug proceeds in furtherance of the drug trafficking conspiracy. VOVK is

believed to be a co-conspirator involved in the drug trafficking conspiracy, and was present

when CC-1 and CC-2 purchased kilogram amounts of cocaine from TERADA in Houston,

Texas.


11.      On November 4,2016, CC-1 and CC-2 were arrested in the Eastern District of Virginia

by law enforcement officers and agents assigned to the Annandale, Virginia HIDTA task force.

The arrests were executed after law enforcement officers observed CC-1 and CC-2 remove


approximately one kilogram of cocaine that was packaged and concealed in the engine

compartment of a vehicle driven by CC-1 and occupied by VOVK. CC-1 and VOVK traveled

from Houston, Texas to Vienna, Virginia, within the Eastern District of Virginia, with the

kilogram of cocaine.




                                                 4
   Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 5 of 10 PageID# 60



12.     On January 3, 2017, CC-1 and CC-2 pled guilty to a single count criminal information

charging each with conspiracy to distribute 500 grams or more of cocaine, in violation of Title

21, United States Code, Sections 841(a)(1) and 846.

                                      PROBABLE CAUSE


13.     CC-1 first met TERADA and VOVK in the Washington, D.C. metropolitan area circa

2014. CC-1 initially purchased personal use amounts of cocaine from TERADA, and also served

as a middleman for local drug distributors when TERADA lived in the Washington, D.C. region.

14.     TERADA and VOVK moved to Houston, Texas in January 2015. TERADA was able to

obtain, and supplied kilogram amounts of cocaine at a time to CC-1. In February 2015,

TERADA express mailed a parcel containing a kilogram amount of cocaine to a recipient in the

Eastern District of Virginia. CC-1 retrieved the parcel from the recipient, kept half of the

kilogram for himself, and provided the other half to local distributors in the Washington, D.C.

region for sale.

15.     After the cocaine was distributed, CC-1 collected $38,000,00 in drug proceeds from the

local dealers and kept $1,000.00 profit for his role in the drug trafficking conspiracy. CC-1 had

CC-2 drive the remaining $37,000.00 in U.S. currency in a rental vehicle to TERADA in

Houston, Texas. After CC-2 delivered the drug proceeds, TERADA supplied CC-2 another

kilogram of cocaine for transport and delivery to CC-1 in the Washington, D.C. region.

16.     CC-2 made numerous other trips in rental vehicles to transport the drug proceeds to

Houston, Texas and obtain kilogram quantities of cocaine from TERADA for transport back to

the Washington, D.C. region. In May 2015, CC-1 rented a vehicle from Enterprise in

Alexandria, Virginia, within the Eastern District of Virginia, and accompanied CC-2 on a trip to

Houston, Texas to pick up cocaine from TERADA for delivery to the Washington, D.C.
   Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 6 of 10 PageID# 61



metropolitan area, CC-1 and CC-2 drove to an apartment where both TERADA and VOVK

were present. CC-1 gave TERADA bulk U.S. currency and TERADA contacted his supplier.

The following day an unidentified co-conspirator (UCC) arrived at TERADA's apartment and

delivered one kilogram of cocaine to TERADA, who then supplied that kilogram to CC-1.

17.    CC-2 concealed the cocaine in the engine compartment of the rental vehicle. CC-2

departed Houston in the rental vehicle with the cocaine destined for CC-1 's house in Maryland.

Once in Maryland, CC-2 retrieved the cocaine from the engine compartment, placed it in a bag,

and then drove the rental vehicle with the bag of cocaine to a location in Washington, D.C., at

the direction of CC-1. CC-2 left the vehicle unlocked and walked away. The cocaine was

retrieved by a local distributor, who was a customer of CC-1, and left $35,000.00 in U.S.

currency inside the rental vehicle. A short time later CC-2 returned to the vehicle and drove to a

Wells Fargo branch in the Eastern District of Virginia. CC-2 deposited the $35,000.00 in U.S.

currency into multiple bank accounts, including accounts he believed were held, or controlled by

UCC, TERADA, and VOVK. The bank account details were provided to CC-2 by CC-1, who

had remained in Houston, Texas. After CC-2 deposited the cash at Wells Fargo, CC-1,

TERADA, and VOVK, drove from Houston, Texas to the Washington, D.C. region with another

kilogram of cocaine.

18.    CC-2 made trips to Houston, Texas in June, July, September, and October of 2015 and

would either take $30,000.00 or $60,000.00 in U.S. currency to purchase one or two kilograms

of cocaine from TERADA and VOVK.


19.    In addition to CC-1 and CC-2 transporting and delivering bulk cash currency to

TERADA in Texas, CC-1 also facilitated the transfer of drug proceeds to TERADA through
  Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 7 of 10 PageID# 62




traditional bank deposits and moneytransfers. TERADA provided CC-1 the bank account

details, amounts, and/or payee information.

20.     TERADA provided the bank account details to CC-1 for Capital One Bank account

1360853035 in the name of STYLISH TRAVELER LLC. According to records produced by

Capital One, account 1360853035 was ajointly owned account held by TERADA and VOVK.^
Your affiant conductedan analysis of the account activity for Capital One account 1360853035,

whichidentified frequent in-branch counter cash deposits, many of which were conducted at

bank branches in the Washington, D.C. region. Based on my training and experience, some of

the cash deposits appear to have beenstructured to evade currency reporting requirements. CC-1

conducted the below financial transactions in order to transfer drug proceeds to TERADA in

Texas throughthe STYLISH TRAVLER LLC accountat Capital One:

      DATE            DEPOSIT            DEPOSIT          BRANCH                 BRANCH
                      AMOUNT              SOURCE        LOCATION                 ADDRESS
                                       S&T
 2/10/2015          $9,000.00                           N/A             N/A
                                       Construction ^
                                                                        14943 Shady Grove Road,
 3/20/2015          $5,000.00          Cash             Falls Grove
                                                                        Rockville, MD
                                                        Diamond         12 Bureau Drive,
 5/11/2015          $7,000.00          Cash
                                                                        Gaithersburg, MD
                                                        Square
                                                                        7030 Little River Turnpike,
 7/3/2015           $5,200.00          Cash             Annandale
                                                                        Annandale, VA
                                                                        7030 Little River Turnpike,
 7/3/2015           $2,800.00          Cash             Annandale
                                                                        Annandale, VA
                                                                        14943 Shady Grove Road,
 7/8/2015           $1,400.00          Cash             Falls Grove
                                                                        Rockville, MD
                                                                        4700 Lee Highway, Arlington,
 7/9/2015           $1,750.00          Cash             Arlington
                                                                        VA
                                                                        4700 Lee Highway, Arlington,
 7/17/2015          $3,000.00          Cash             Arlington
                                                                        VA
                                                                        4860 Massachusetts Ave, NW
 7/22/2015          $1,500.00          Cash             Spring Valley
                                                                        Washington, DC
                                                                        802 Pleasant Drive, Rockville,
 9/8/2015           $5,000.00          Cash             King Farm
                                                                        MD




^The Capital One account 1360853035 wasclosed on or about November 4, 2016.
2Thesource ofthe deposit was check #239 payable to STYLISH TRAVELER LLC. The check was drawn from an
account held at Capital One and controlled by CC-1.
   Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 8 of 10 PageID# 63



                                                                     802 Pleasant Drive, Rockville,
 9/8/2015         $3,000.00        Cash             King Farm
                                                                     MD
                                                                     14943 Shady Grove Road,
 9/10/2015        $3,000.00        Cash             Falls Grove
                                                                     Rockville, MD
                                                                     14943 Shady Grove Road,
 9/11/2015        $2,100.00        Cash             Falls Grove
                                                                     Rockville, MD
                                                    Chevy Chase      5714 Connecticut Ave, NW,
 10/6/2015        $1,550.00        Cash
                                                    Circle           Chevy Chase, MD
                                                                     802 Pleasant Drive, Rockville,
 10/22/2015       $5,000.00        Cash             King Farm
                                                                     MD
                                                                     14943 Shady Grove Road,
 10/22/2015       $4,600.00        Cash             Falls Grove
                                                                     Rockville, MD
                                                                     14943 Shady Grove Road,
 10/22/2015       $4,400.00        Cash             Falls Grove
                                                                     Rockville, MD
                                                    Cordell          4825 Cordell Ave, Bethesda,
 11/2/2015        $3,000.00        Cash
                                                    Avenue           MD
                                                                     812 Muddy Branch Road,
 11/30/2015       $2,000.00        Cash             Muddy Branch
                                                                     Gaithersburg, MD
                                                                     802 Pleasant Drive, Rockville,
 12/4/2015        $4,000.00        Cash             King Farm
                                                                     MD
                                                                     16827 Crabbs Branch Way,
 12/4/2015        $2,000.00        Cash             Shady Grove
                                                                     Rockville, MD
                                                                     509 N. Frederick Ave.,
 12/9/2015        $2,000.00        Cash             Gaithersburg
                                                                     Gaithersburg, MD



Based on your affiant's analysis of the bank records, the cash deposits listed in the above table

were followedby cash withdrawals by account holders TERADAand VOVK. Frequently, the

withdrawals were made in similar amounts and on the same day, or following business day, as

the cash deposits. Based on my training and experience, some of the withdrawals appeared

structured to evade bank reporting requirements. Your affiant reviewed the corresponding

Capital One bank supporting documents for the cash withdrawals. Based on this review, your

affiant determined that each withdrawal slip was completed manually and included information

such as, date, account number, name, and transaction amount. The name printed on each slip

was either "Stylish Traveler LLC," "Aleth Terada," or "Oksana Vovk," and each slip contained a

signature authorizing the withdrawal and acknowledging receipt of the transaction amounts. The
      Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 9 of 10 PageID# 64



signatureprovided on withdrawal slips appeared to resemble the signatures of TERADA and

VOVK provided on the Capital One account information form.



                    DATE       WITHDRAWAL           WITHDRAWN
                                   AMOUNT                   BY
                 2/10/2015     $4,500.00           TERADA
                 2/11/2015     $4,500.00           VOVK
                 3/20/2015     $5,000.00           TERADA
                 5/11/2015     $6,000.00           TERADA
                 7/3/2015      $7,500.00           TERADA
                 7/20/2015     $3,000.00           TERADA
                 8/27/2015     $4,140.00           VOVK
                 9/8/2015      $8,000.00           TERADA
                 10/22/2015    $8,000.00           VOVK
                 10/23/2015    $4,500.00           VOVK
                 12/3/2015     $1,000.00           TERADA
                 12/8/2015     $5,000.00           TERADA
                 12/9/2015     $800.00             VOVK




21.      Based on my knowledge and experience, it appears the primary purpose of the Capital

One account was to facilitate the interstate movement of cash through a commercial account.

The transaction activity is consistent with the laundering ofproceeds derived from illicit activity

such as drug trafficking. TERADA instructed CC-1 to deposit cash anonymously into branches

located in the District of Columbia, Maryland, and the Eastern District of Virginia. TERADA

and VOVK then withdrew the money to use in furtherance of the criminal enterprise. This

movement of illegal proceeds through the use of bank accounts, which can be accessed at

branches in several states, constitutes money laundering.

22.      On October 9, 2015, CC-2 was stopped by Louisiana law enforcement for a traffic

violation. A consent search of the vehicle revealed approximately one kilogram of cocaine in the

air filter inside the engine compartment of the rental vehicle CC-2 was driving. CC-2 was
  Case 1:20-cr-00033-CMH Document 2 Filed 07/21/17 Page 10 of 10 PageID# 65



traveling with the kilogram of cocaine from Texas back to the Washington, D.C. region on

behalf of CC-1.

23,      In November 2016, CC-1 traveled byplane to Houston to meet VOVK and buya

kilogram of cocaine from UCC, since TERADA was incarcerated in Arlington, Virginia. CC-1

also assisted VOVK with transporting her, and some personal belongings, to Virginia while

TERADA was serving his jail sentence. On November 4, 2016, CC-1 and CC-2 were arrested in

the Eastern District of Virginia, after retrieving the kilogram of cocaine from the engine blockof

the rental vehicle CC-1 was driving, as described supra til.

                                         CONCLUSION


24.      Basedon the foregoing facts, there is probable causeto believe that from February 2015

to on or about November 4,2016, in the Eastern District of Virginia and elsewhere, TERADA

and VOVK knowingly, unlawftilly, and intentionally combined, conspired, confederated, and

agreed with others, both known and unknown, to distribute 500 grams or more of a mixture and

substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 846.




                                                     Brett Gentrup
                                                     Special Agent
                                                     Homeland Security Investigations



Subscrib       and^wom before
me thi        yofl%4|2017.
                ./S/.
  John F. Anderson
                        _asi
United States Magistrate Judge


                                                10
